DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  “.,” on Claim 19, line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0059122) and Reed (2010/0088843).
Regarding Claim 1, Kim teaches a vacuum cleaner assembly (Kim, Ref. 11, Fig. 1, [0067])comprising: 
an upright vacuum cleaner (Kim, Ref. 11, [0067], Fig. 1) including 
a cleaning head (Kim, Ref. 1120, Fig. 1, [0068]),
an upright frame (Kim, Ref. 1150, Fig. 1, [0068]) pivotably connected to the cleaning head (Kim, Fig. 10-12), 
a handheld accessory (Kim, Ref. 1200, Fig. 1, [0067]) removably coupled to the upright frame
wherein the handheld accessory includes a handheld vacuum cleaner (Ref. 1200, Fig. 1, [0067]),
wherein the handheld vacuum cleaner includes an elongate structural member (Ref. 1230, Fig. 5, [0068]) having a nozzle end  (See annotated Fig. 5 below, [0068]) and a handle opposite the nozzle end (See annotated Fig. 5 below), 
wherein the nozzle end of the elongate structural member removably couples to the upright frame ([0069] explains how the nozzle is detachable from the frame).
Kim teaches the vacuum cleaner assembly with both an upright vacuum cleaner and a handheld accessory where all electrical or airflow path components are separate when connected. The handheld vacuum has a handle that is used to maneuver the vacuum assembly with connected or in separate use [0067-0069].  Kim fails to explicitly teach a first battery mount, a second battery mount, and a battery.  Reed teaches a battery for a vacuum and can be considered analogous art because it is within the same field of endeavor.  Reed teaches an interchangeable battery system that can be applied on both the handheld vacuum and upright vacuum.   Reed further teaches a first battery mount (Reed, Ref. 25, Fig. 1, [0047]) connected to at least one of the upright frame or the cleaning head (Fig. 1),  the handheld accessory including a second battery mount (Reed, Ref. 15, [0047], Fig. 1), a battery (Reed, Ref. 50, Fig. 1, [0046]) configured to removably couple to the first battery mount to power the upright vacuum cleaner and to removably couple to the second battery mount to power the handheld accessory (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with the interchangeable batteries, as taught by Reed, to power the vacuum systems, maximize charge life, and ease manufacturing due to using the same mount for the battery on each part. 

    PNG
    media_image1.png
    490
    624
    media_image1.png
    Greyscale


Regarding Claim 2, Kim in view of Reed teaches the limitations of claim 1, as described above, and further teaches wherein the upright vacuum cleaner includes a first operating component (Ref. 1170, Fig. 1, [0068]), the handheld accessory includes a second operating component (Ref. 1200, [0069]), with the battery coupled to the first battery mount, the first operating component is electrically powered by the battery and the second operating component receives no electric power, and with the battery coupled to the second battery mount, the second operating component is electrically powered by the battery and the first operating component receives no electric power.   Further Reed teaches the interchangeability of a battery to different vacuum cleaners.  Using the teachings of Reed, it would have been obvious to one of ordinary skill in the art before the effective filing date when a battery is connected to a specific mount there will be no power to the other component. 

Regarding Claim 3, Kim in view of Reed teaches the limitations of claim 2, as described above, and Kim further teaches he first operating component is a first motor (Ref. 1170, Fig. 1, [0068]) and the second operating component is a second motor (Ref. 1200, [0069]).

Regarding Claim 4, Kim in view of Reed teaches the limitations of claim 2, as described above, and Kim further teaches wherein the handheld accessory includes a handle (Ref. 1211, Fig. 1, [0069]), and the handle functions as the handle for both the handheld accessory and the upright vacuum cleaner (Fig. 1, [0068]) when the handheld accessory is coupled to the upright frame (Fig. 1, [0067]).

Regarding Claim 6, Kim in view of Reed teaches the limitations of claim 1, as described above,
and Kim further teaches wherein the handheld vacuum cleaner includes a nozzle (Ref. 1230,
[0069], Fig. 1), and with the handheld vacuum cleaner coupled to the upright frame, the nozzle
is substantially blocked [0068].

Regarding Claim 7, Kim in view of Reed teaches the limitations of claim 5, as described above, and Kim further teaches wherein the upright vacuum cleaner includes a dirt cup (Ref. 1130, Fig. 1, [0068]) and a flow passage (Ref. 1121, Fig. 6, [0076]) passing through the cleaning head and in fluid communication with the dirt cup, and the flow passage of the upright vacuum cleaner is isolated from the handheld vacuum cleaner (Fig. 6).

Regarding Claim 8, Kim in view of Reed teaches the limitations of claim 5, as described above, and Kim further teaches wherein the handle functions as the handle for both the handheld vacuum cleaner and the upright vacuum cleaner (Fig. 1, [0069]) when the handheld vacuum cleaner is coupled to the upright frame (Fig. 1, [0067]).


Regarding Claim 10, Kim in view of Reed teaches the limitations of claim 1, as described above, and Kim further teaches wherein with the handheld vacuum cleaner coupled to the upright frame (Fig. 1, [0069]), the handle extends from the elongate structural member at an angle relative to the longitudinal axis of the upright frame.

Regarding Claim 11, Kim in view of Reed teaches the limitations of claim 1, as described above, and Kim further teaches wherein the handle is a pistol grip style handle (Ref 1211, Fig. 1, [0069]).

Regarding Claim 12, Kim in view of Reed teaches the limitations of claim 1, as described above, and Kim further teaches wherein the upright frame includes a leading surface (Fig. 6, as shown below) and a trailing surface (Fig. 6, as shown below) opposite the leading surface, and the elongate structural member removably couples to the upright frame nearer the leading surface than the trailing surface (Fig. 6, Ref. 1230).


    PNG
    media_image2.png
    799
    779
    media_image2.png
    Greyscale

Fig. 6, Kim

Regarding Claim 13, Kim in view of Reed teaches the limitations of claim 12, as described above, and Kim further teaches wherein the elongate structural member further includes an outer surface (Ref. 1150, Fig. 5), and with the elongate structural member coupled to the upright frame, at least a portion of the outer surface of the elongate structural member is substantially aligned with the leading surface of the upright frame (Fig. 5).

    PNG
    media_image3.png
    570
    489
    media_image3.png
    Greyscale

Figure 5, Kim

Regarding Claim 14,  Kim in view of Reed teaches the limitations of claim 1, as described above, and Kim further teaches wherein the upright frame of the upright vacuum cleaner (Ref. 1110, Fig. 1, [0068]) includes a pivot end (Ref. 1111, [0070], Fig. 2) and a handheld end opposite the pivot end (Fig. 1), the cleaning head (Ref. 1120, Fig. 2, [0068]) is pivotably connected to the upright frame adjacent the pivot end, the handheld vacuum cleaner is removably coupled (Ref. 1200, Fig. 1, [0069]) to the upright frame nearer the handheld end than the pivot end, and with the handheld vacuum cleaner coupled to the upright frame, the handheld vacuum cleaner projects beyond the handheld end of the upright frame in a direction away from the pivot end of the upright frame (Fig. 1).

Regarding Claim 15, Kim in view of Reed teaches the limitations of claim 14, as described above, and Kim further teaches wherein the upright frame includes a longitudinal axis (Fig. 1) extending through the pivot end and the handheld end, and the handheld vacuum cleaner projects beyond the handheld end of the upright frame in a direction along the longitudinal axis (Fig 1).

Regarding Claim 16, Kim in view of Reed teaches the limitations of claim 15, as described above, and Reed further teaches wherein the battery (Ref. 50, Fig. 1, [0046]) is slidably received on the first battery mount in a direction extending along the longitudinal axis of the upright frame. 
Reed teaches the interchangeable battery and the mounts can be mounted along the longitudinal axis to provide more efficient power delivery and easier insertion of the batteries.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with the interchangeable batteries, as taught by Reed, to provide more efficient power delivery and easier insertion of the batteries.

Regarding Claim 17, Kim in view of Reed teaches the limitations of claim 16, as described above, and Reed further teaches wherein the battery (Ref. 50, Fig. 1, [0046]) is slidably received on the first battery mount in a direction parallel to the longitudinal axis of the upright frame.
Reed teaches the interchangeable battery and the mounts can be mounted along the parallel to the longitudinal axis to provide more efficient power delivery and easier insertion of the batteries.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with the interchangeable batteries, as taught by Reed, to provide more efficient power delivery and easier insertion of the batteries.
Regarding Claim 18, Kim in view of Reed teaches the limitations of claim 1, as described above, and Reed further teaches the first battery mount (Ref. 25, Fig. 1, [0047]) and the second battery mount (Ref. 15, Fig. 1, [0047]) are identical.
Reed teaches the interchangeable battery that can be used for multiple different devices and the mount on each device is identical.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with identical battery mounts, as taught by Reed, to provide power to the vacuum assembly.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0059122, “Kim”) and further in view of Reed (2010/0088843, “Reed”).
Regarding Claim 19, Kim teaches a vacuum cleaner assembly (Kim, Ref. 11, Fig. 1, [0067]) comprising: 
an upright vacuum cleaner (Kim, Ref. 11, [0067], Fig. 1), a cleaning head (Kim, Ref. 1120, Fig. 1, [0068]), and an upright frame (Kim, Ref. 1150, Fig. 1, [0068]) pivotably connected to the cleaning head (Kim, Fig. 10-12), 
a handheld accessory (Kim, Ref. 1200, Fig. 1, [0067]), 
wherein the handheld accessory includes a handheld vacuum cleaner (Ref. 1200, Fig. 1, [0067]),-5-Atty. Docket No. 025818-1598-USO2 
wherein the handheld vacuum cleaner includes an elongate structural member (Ref. 1230, Fig. 5, [0068]) having a nozzle end  (Ref. 1230, Fig. 5, [0068]) and a handle opposite the nozzle end, and wherein the nozzle end of the elongate structural member removably couples to the upright frame ([0069], fig. 5).
Kim teaches the vacuum cleaner assembly with both an upright vacuum cleaner and a handheld accessory where all electrical or airflow path components are separate when connected. The handheld vacuum has a handle that is used to maneuver the vacuum assembly with connected or in separate use [0067-0069].  Kim fails to explicitly teach a first battery mount, a second battery mount, and a battery.  Reed teaches a battery for a vacuum and can be considered analogous art because it is within the same field of endeavor.  Reed teaches an interchangeable battery system that can be applied on both the handheld vacuum and upright vacuum.  Reed further teaches a first battery mount (Reed, Ref. 25, Fig. 1, [0047]), the handheld accessory including a second battery mount (Reed, Ref. 15, [0047], Fig. 1), a battery (Reed, Ref. 50, Fig. 1, [0046]) configured to removably couple to the first battery mount and to removably couple to the second battery mount; and 
wherein 
the battery powers only the upright vacuum cleaner when the battery is coupled to the first battery mount, and 
the battery powers only the handheld accessory when the battery is coupled to the second battery mount.  Using the teachings of Reed, it would have been obvious to one of ordinary skill in the art before the effective filing date when a battery is connected to a specific mount there will be no power to the other component.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with the interchangeable batteries, as taught by Reed, to power the vacuum systems, maximize charge life, and ease manufacturing due to using the same mount for the battery on each part. 

    PNG
    media_image1.png
    490
    624
    media_image1.png
    Greyscale


Regarding Claim 20, Kim in view of Reed teaches the limitations of claim 19, as described above, and Kim further teaches wherein the handle functions as the handle for both the handheld accessory and the upright vacuum cleaner (Fig. 1, [0068]) when the handheld accessory is coupled to the upright frame (Fig. 1, [0067]).

Regarding Claim 21, Kim in view of Reed teaches the limitations of claim 19, as described above, and Kim further teaches wherein only the handheld accessory includes a handle (Ref. 1211, Fig. 1, [0069]).

Regarding Claim 22, Kim in view of Reed teaches the limitations of claim 19, as described above, and Kim further teaches wherein the upright vacuum cleaner further includes a first airflow pathway (Ref. 1120, Fig. 2, [0068]), the handheld accessory further includes a second airflow pathway (Ref. 1230, Fig. 1, [0069]), and the first airflow pathway and the second airflow pathway are discrete from each other. Kim teaches the vacuum cleaner assembly with both an upright vacuum cleaner and a handheld accessory where all electrical or airflow path components are separate when connected.  The handheld vacuum has a handle that is used to maneuver the vacuum assembly with connected or in separate use [0067-0069].  

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0059122, “Kim”) and further in view of Reed (2010/0088843, “Reed”).
Regarding Claim 23, Kim teaches a vacuum cleaner assembly (Kim, Ref. 11, Fig. 1, [0067]) comprising: 
an upright vacuum cleaner (Kim, Ref. 11, [0067], Fig. 1) including 
a cleaning head (Kim, Ref. 1120, Fig. 1, [0068]),
an upright frame (Kim, Ref. 1150, Fig. 1, [0068]) pivotably connected to the cleaning head (Kim, Fig. 10-12), 
a first operating component (Ref. 1170, Fig. 1, [0068]),
a handheld accessory (Kim, Ref. 1200, Fig. 1, [0067]) removably coupled to the upright vacuum cleaner, the handheld accessory including a second operating component (Ref. 1200, [0069]),
wherein the handheld accessory includes a handheld vacuum cleaner (Ref. 1200, Fig. 1, [0067]), 
wherein the handheld vacuum cleaner includes an elongate structural member (Ref. 1230, Fig. 5, [0068]) having a nozzle end  (Ref. 1230, Fig. 5, [0068]) and a handle opposite the nozzle end, 
wherein the nozzle end of the elongate structural member removably couples to the upright frame ([0069]).  
Kim teaches the vacuum cleaner assembly with both an upright vacuum cleaner and a handheld accessory where all electrical or airflow path components are separate when connected.  The handheld vacuum has a handle that is used to maneuver the vacuum assembly with connected or in separate use [0067-0069].  Kim fails to teach is the battery mounts on the upright and handheld vacuum.  Reed teaches an interchangeable battery system that can be applied on both the handheld vacuum and upright vacuum.  Reed further teaches a first battery connection terminal (Reed, Ref. 25, Fig. 1, [0047]) configured to electrically couple the first operating component to a battery (Reed, Ref. 50, Fig. 1, [0046]) and a second battery connection terminal (Reed, Ref. 15, [0047], Fig. 1) configured to electrically couple the second operating component to a battery (Reed, Ref. 50, Fig. 1, [0046]).  Due to the same battery being used, there will be the same battery mount on both the handheld and upright to provide power.  Reed further teaches a benefit thereof that the battery system will maximize charge life and ease manufacturing due to using the same mount for the battery on each part.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum assembly, as taught by Kim, with the interchangeable batteries, as taught by Reed, to power the vacuum systems, maximize charge life, and ease manufacturing due to using the same mount for the battery on each part.  

    PNG
    media_image1.png
    490
    624
    media_image1.png
    Greyscale


Regarding Claim 24, Kim in view of Reed teaches the limitations of claim 23, as described above, and Kim further teaches wherein the first operating component is a first motor (Ref. 1170, Fig. 1, [0068]) and the second operating component is a second motor (Ref. 1200, [0069]). 

Regarding Claim 25, Kim in view of Reed teaches the limitations of claim 23, as described above, and Reed further teaches wherein the upright vacuum cleaner further includes a first battery mount (Ref. 25, Fig. 1, [0047]) having the first battery connection terminal, the handheld accessory further includes a second battery mount (Ref. 15, Fig. 1, [0047]) having the second battery connection terminal, and the first battery mount and the second battery mount are configured to interchangeably removably couple [0006] to a battery (Ref. 50, Fig. 2, [0046]) having a corresponding mount structure.

Regarding Claim 26, Kim in view of Reed teaches the limitations of claim 23, as described above, and Reed further teaches wherein the first battery mount and the second battery mount are configured to receive one of the battery and a second battery (Ref. 50, Fig.1, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicate the interchangeable battery, as taught by Reed, by duplication of parts (MPEP VI B)

Regarding Claim 27, Kim in view of Reed teaches the limitations of claim 23, as described above, and Reed further teaches wherein the battery has a different characteristic than the second battery, the characteristic selected from a group consisting of battery capacity, voltage, current, resistance, and number of cells (Ref. 50, Fig. 1, [0047] & [0006]).

Response to Arguments
Applicants arguments regarding the drawing objections filed 21 April, 2022 have been fully considered and withdrawn.
Applicant amended claims filed 21 April, 2022 are acknowledged by examiner.  Examiner acknowledges the cancellation of claims 5 and 9
Applicant's arguments filed 21 April, 2022  have been fully considered but they are not persuasive. 
Regarding Claim 1, 19, and 23, Applicant has amended the claims to recite “wherein the handheld accessory includes a handheld vacuum cleaner, wherein the handheld vacuum cleaner includes an elongate structural member having a nozzle end and a handle opposite the nozzle end, wherein the nozzle end of the elongate structural member removably couples to the upright frame.” and argues Kim does not teach the nozzle end removably couple the handheld vacuum to the upright cleaner.  However, upon further review and consideration, examiner respectfully disagrees.  Kim still meets the limitations of claims as set forth in the 103 rejections above.  Examiner interprets the claim language of the nozzle end to only be coupled in some manner to the upright frame.  Kim discloses the extension pipe (nozzle, Fig. 5, [0069]) to be removably coupled to the upright frame.  If applicant meant the extension pipe as the means for coupling the handheld vacuum to the upright frame, such limitation is not positively cited.  
Regarding Claim 12, Applicant argues the annotated figure shows the extension pipe is closer to the trailing surface rather than the leading surface.  However, upon further review and consideration, examiner acknowledges a mistake to the labeled figure and has corrected the annotated figure of Kim in claim 12 as set forth in the 103 rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosses (2021/0177221), Kim (2019/0343356), Kim (2016/0058253), and Reimer (2017/0172362) teach vacuums with both a handheld and upright configuration and can be considered analogous art because they are within the same field of endeavor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723